IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 43637/43638

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 515
                                               )
       Plaintiff-Respondent,                   )   Filed: May 2, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
LARRY MARK LASHCHUK,                           )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order denying Idaho Criminal Rule 35 motions, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 43637, Larry Mark Lashchuk pled guilty to grand theft, Idaho Code §§ 18-
2403(1), 18-2407(1)(b)(1), 18-2408, 19-5506, and grand theft by possession of stolen property,
I.C. §§ 18-2403(4), 18-2407(1)(b)(1), 19-5506. The district court imposed concurrent unified
sentences of eight years, with three years determinate, and retained jurisdiction. Following
completion of retained jurisdiction, the district court suspended Lashchuk’s sentences and placed
him on supervised probation.        Subsequently, Lashchuk pled guilty to possession of
methamphetamine in Docket No. 43638 in violation of his probation in Docket No. 43637. The
district court consequently revoked probation and ordered execution of the underlying sentence,


                                               1
imposed a concurrent unified sentence of seven years, with three years determinate, and retained
jurisdiction a second time.     The district court relinquished jurisdiction in both cases and
Lashchuk filed Idaho Criminal Rule 35 motions seeking reinstatement into the retained
jurisdiction program, which the district court denied. Lashchuk appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Lashchuk’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Lashchuk’s
Rule 35 motions are affirmed.




                                               2